Exhibit 10.20


 


SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the “Agreement”) is entered into this
27th day of March, 2002 (the “Effective Date”) between Axsys Technologies, Inc.
(the “Company”) and Mark J. Bonney (the “Employee”).

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the Company and the Employee, hereby agree as follows:

 

1.             Termination of Employment.  The Employee’s employment with the
Company and its Affiliates (as hereinafter defined) was terminated on March
18th, 2002 (the “Termination Date”).  The Employee hereby resigns, as
applicable, from all of his positions as an employee, officer and director of
the Company and/or its Affiliates.

 

2.                                       Payments and Benefits.

 

(a)           On the Effective Date, the Company shall pay to the Employee his
accrued but unpaid base salary as well as any unpaid incentive payment due for
the calendar year 2001. The Company shall also make a payment to the Employee in
lieu of his unused vacation accrued as of the Termination Date, if any.

 

(b)           During the period commencing on the Termination Date and ending on
the earlier of (i) the first anniversary of the Termination Date and (ii) the
Employee’s commencement of full-time employment with a subsequent employer (the
“Continuation Period”), the Company shall continue to pay the Employee his base
salary at the rate in effect on the Termination Date.  Such base salary will be
paid in accordance with the Company’s normal payroll practice. The Company shall
also continue to provide medical, dental and life insurance benefits during the
Continuation Period.  At the end of the Continuation Period, the Company shall
pay to the Employee an amount in cash equal to the matching contributions the
Company would have made on the employee’s behalf to the Company’s 401k Plan had
the Employee participated in the Plan during the Continuation Period at the same
rate of the Employee’s participation as in effect immediately prior to the
Termination Date.  The Employee shall promptly notify the Company upon his
commencement of any subsequent employment.

 

(c)           The Company shall amend the Employee’s outstanding stock options
in respect of 155,000 shares of the Company’s common stock to extend the
exercise period of such options (to the extent such options are vested and
exercisable on the Termination Date) to the end of business on the date 90 days
following the expiration of the Continuation Period.

 

(d)           The Company will provide the Employee with outplacement services
through a firm selected by the Employee, provided that the Company’s cost of
providing such services shall not exceed $7,500.00.

 

--------------------------------------------------------------------------------


 

All applicable withholdings will be made for the payments provided for in this
Section 2.

 

3.             Release.  In consideration of the benefits set forth in Section 2
of this Agreement, the sufficiency of which is hereby acknowledged by the
Employee, the Employee, with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company, its Affiliates and their respective present and
former officers, directors, executives, shareholders, agents, attorneys and
employees, (collectively the “Released Parties”), of and from any and all
claims, actions, causes of action, demands, rights, damages, debts, sums of
money, accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, including,
without limitation, arising under the laws of any jurisdiction, whether accrued,
absolute, contingent, unliquidated or otherwise and whether now known or
unknown, suspected or unsuspected, which the Employee, individually or as a
member of a class, now has, owns or holds, may hereafter have, own or hold or
has at any time heretofore had, owned or held, against any Released Party
arising out of any act or omission occurring, or state of facts existing, on or
prior to the time of execution of this Agreement including, without limitation,
(i) any claims in any way connected with the Employee’s employment relationship
with the Company and/or its Affiliates, or the termination thereof, and (ii) any
claims for severance or vacation or other benefits, unpaid wages, salary or
incentive payment, breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, or employment discrimination under any applicable federal, state or
local statute, provision, order, rule, regulation or other law of any
jurisdiction, excepting only those obligations of the Company to the Employee
set forth in Section 2 of this Agreement.  For purposes of this Agreement,
“Affiliates” shall mean the Company’s subsidiaries and any other entity,
directly or indirectly, controlled by, controlling or under common control with
the Company.

 

This release is for any relief no matter how called, including but not limited
to, wages, back pay, front pay, compensatory damages, liquidated damages,
punitive damages, damages for pain or suffering, costs, attorneys fees and
expenses and claims to be reinstated to employment with the Company.

 

The Employee acknowledges and agrees that this Agreement is not to be construed
in any way as an admission of any liability whatsoever by any Released Party
under any federal or state statute or the principals of common law or any other
law, rule or regulation of any jurisdiction, any such liability having been
expressly denied.

 

The Employee acknowledges and agrees that he has not, with respect to any act or
omission occurring, or state of facts existing, on or prior to the time of
execution of this Agreement, filed any complaints, charges or lawsuits, or taken
similar action, against any of the Released Parties with any governmental agency
or any court or tribunal or similar body or authority.

 

2

--------------------------------------------------------------------------------


 

4.             Voluntary Agreement; Attorney Consultation; Revocation.

 

The Employee represents that he has carefully read this Agreement, that he has
been advised to consult with an attorney, that he knows and understands the
contents of this Agreement, that he executes this Agreement knowingly and
voluntarily as his own free act and deed, that the terms of this Agreement
including, but not limited to, those of Section 3 are totally satisfactory and
thoroughly understood by him, and that this Agreement was entered into without
fraud, duress or coercion.

 

5.             Confidentiality; Return of Company Property.  The Employee agrees
and understands that in the Employee’s position with the Company and performance
of his responsibilities, duties and services for the Company and/or its
Affiliates, the Employee has been exposed to and received information relating
to the confidential affairs of the Company and/or its Affiliates, including but
not limited to technical information, intellectual property, business and
marketing plans, strategies, customer information, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company and/or its Affiliates, and other forms of
confidential information, trade secrets and/or confidential information in the
nature of trade secrets of the Company and/or its Affiliates (“Confidential
Information”).  The Employee acknowledges and represents that as of the time of
execution of this Agreement the Employee has not disclosed, and agrees that at
any time thereafter the Employee will not disclose, Confidential Information,
either directly or indirectly, to any third person or entity without the prior
written consent of the Company and/or its Affiliates, as appropriate.  This
confidentiality covenant has no temporal, geographical or territorial
restriction.  Except for his cell phone and computer which the Employee will be
permitted to retain until the end of the Continuation Period, the employee has
returned to the Company and/or its Affiliates, as appropriate, all property,
keys, mobile phones, computer equipment, software data files, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to the Employee during or prior to his employment with the Company
and, as applicable, all copies, in whatever medium, thereof.  Any such data or
property (including copies thereof) stored on computer, software data files or
other equipment belonging to the Employee (or to which the Employee otherwise
has lawful access after the date hereof) shall be deleted by the Employee
immediately following execution of this Agreement.

 

6.             Non-Disparagement.  The Employee agrees not to make any written
or oral statement that could disparage the goods, products, services, employees,
officers, directors, shareholders or reputation, of the Company or its
Affiliates.  The Company agrees that it shall use its best efforts to cause its
officers and directors not to make any written or oral statement that could
disparage the Employee.

 

7.             Successors.  This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

8.             Entire Agreement; Waiver; and Severability.  This instrument
contains the entire agreement of the parties relating to the subject matter
hereof, and it replaces and supersedes any prior agreements, written or oral,
between the parties relating to said subject matter.  No modifications or
amendments of this Agreement shall be valid unless made in writing and signed by
the parties hereto.  The waiver of the breach of any term or of any condition of
this Agreement shall not be deemed to constitute the waiver of any other breach
of the same or any other term or condition.  If any provision of this Agreement
is held invalid or unenforceable, the remainder of this Agreement shall
nevertheless remain in full force and effect, and if any provision is held
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.

 

9.             Governing Law.  This Agreement shall be governed by the laws of
the state of Connecticut, without regard to the choice of law principles
thereof.

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/:  Stephen W. Bershad

 

 

 

Name: Stephen W. Bershad

 

 

Title: CEO

 

 

 

 

 

 

 

 

/s/:  Mark J. Bonney

 

 

 

Mark J. Bonney

 

4

--------------------------------------------------------------------------------